BARNES, Justice,
dissenting:
I must respectfully dissent from the majority opinion, though I would reach the same result as that opinion, but for different reasons.
The majority holds that the order adjudging Baby Girl Williams as dependent and neglected failed to give adequate notice to Judith Williams, the child’s mother, as that order did not apprise her of the conditions giving rise to the child’s being adjudicated as dependent and neglected. This being the case, the majority concludes that Ms. Williams did not have notice of the conditions or standards which had to be met by her, in order to avoid termination of parental rights. While I believe the basic statement of the principle is correct, I cannot agree with its application in the case before us.
The order declaring Baby Girl Williams dependent and neglected indicates that her mother appeared through a guardian ad litem, and that the case had been continued in order to obtain a written report from Eastern State Hospital at Vinita, Oklahoma, concerning the present condition and the future prognosis of Ms. Williams.
The order also sets forth that a written report from Dr. Joe Tyler was presented and admitted in evidence without objection of the parties.
Although the order does not specifically, on its face, indicate that Baby Girl Williams was being declared dependent and neglected because of the mother’s present condition and prognosis, I cannot say that Ms. Williams was prejudiced by the trial court’s omission, for the only issue as to the mother’s fitness to parent revolved around her present mental condition and future prognosis. Dr. Tyler’s report which was introduced into evidence indicated that Ms. Williams was suffering from chronic undifferentiated schizophrenia. The report also stated that she is still seriously sick and that in the doctor’s opinion the prognosis of Ms. Williams’ functioning outside of an institution remained poor. This written report was, in the order adjudicating Baby Girl Williams to be dependent and neglected, made part of the proceedings and admitted into evidence without objection.
Given this factual background, I do not believe that Ms. Williams’ guardian ad li-tem, also functioning as her attorney, could in good conscience argue that she was unaware of the conditions which needed to be corrected. Therefore, I would hold that Ms. Williams was not prejudiced by the trial court’s failure to specifically enunciate the conditions upon which the child was declared dependent and neglected.
I do, however, believe that Ms. Williams was prejudiced by the trial court’s refusal to provide for her appearance at the determination hearing, as there was no evidence showing that her appearance would be futile. I would, for this reason, reach the same result as that reached by the majority.
Lastly, I would note that the majority opinion suggests that only willful neglect can form the basis of a child’s coming within the .purview of the statute. I do not agree with this suggestion. A quick example, I believe, will demonstrate the fault of such an analysis. Let us assume that a *1042widower, who was a fine parent and citizen, is injured in an automobile accident and by virtue of the accident is totally paralyzed, unable to communicate and unable to function, and will for the rest of his life remain so. Surely, though his inability to care for his children and to parent was not due to any willful act on his part, this widower is no longer fit to parent, and it would be in the best interest of his children to be placed with those who are capable of parenting. Yet, if we were to accept the suggestion of the majority opinion, this widower’s children would never be available for adoption, for his parental rights could never be terminated.
For the above stated reasons, I respectfully dissent from the majority opinion.